Case 1:19-cv-00050-KD-N Document 2 Filed 02/06/19 Page 1 of 13       PageID #: 48



              IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION
3D DELIVERY SERVICE, LLC,                 )
                                          )
                  Plaintiff,
v.                                        )
                                          )
SEKO WORLDWIDE, LLC,                      ) CIVIL ACTION NO.
                                          )    19-CV-0050
                  Defendant.
                                          )
                                          )
                                          )

                DEFENDANT SEKO WORLDWIDE, LLC’S
                   ANSWER AND COUNTERCLAIM

                                   ANSWER

      Defendant SEKO Worldwide, LLC (“SEKO” or “Defendant”) answers

Plaintiff 3D Delivery Service, LLC’s (“3D”) Complaint, stating as follows:

      1.    Admitted, upon information and belief.

      2.    Admitted.

      3.    SEKO admits only that venue is proper in the United States District

Court for the Southern District of Alabama, Southern Division.

      4.    SEKO admits only that it entered into an agreement with 3D (the

“Contract”), whereby 3D would perform “last-mile delivery” and storage services

concerning items and property related to an agreement between SEKO and The

Army & Air Force Exchange Service (“AAFES”). The Contract speaks for itself

and is the best evidence of the duties, terms, conditions, and limitations. SEKO
Case 1:19-cv-00050-KD-N Document 2 Filed 02/06/19 Page 2 of 13      PageID #: 49



denies any allegations contrary to the Contract itself and demands strict proof

thereof.

       5.     SEKO admits that it entered into a separate contract with AAFES.

That contract speaks for itself and is the best evidence of the duties, terms,

conditions, and limitations. SEKO admits that the Contract with 3D was related to

the contract with AAFES. SEKO denies any remaining allegations contained in

Paragraph 5 of the Complaint and demands strict proof thereof.

       6.     SEKO admits that it paid 3D for deliveries under the Contract, but

denies that 3D fulfilled its obligations under the Contract. SEKO denies any

remaining allegations contained in Paragraph 6 of the Complaint and demands

strict proof thereof.

       7.     Denied.

                        COUNT I – BREACH OF CONTRACT

       8.     SEKO incorporates and adopts its answer to all preceding paragraphs

as if set forth fully herein.

       9.     Denied.

       10.    Denied.

       11.    Denied.




                                       -2-
Case 1:19-cv-00050-KD-N Document 2 Filed 02/06/19 Page 3 of 13      PageID #: 50



       Wherefore clause: SEKO denies 3D is entitled to judgment against SEKO

or that 3D is entitled to damages or any other form of relief and specifically

contests all damages sought by 3D.

                        COUNT II – UNJUST ENRICHMENT

       12.    SEKO incorporates and adopts its answer to all preceding paragraphs

as if set forth fully herein.

       13.    Denied.

       14.    Denied.

       15.    Denied.

       Wherefore clause: SEKO denies 3D is entitled to judgment against SEKO

or that 3D is entitled to damages or any other form of relief and specifically

contests all damages sought by 3D.

                    COUNT III – INTENTIONAL TRESPASS

       16.    SEKO incorporates and adopts its answer to all preceding paragraphs

as if set forth fully herein.

       17.    Denied.

       18.    Denied.

       19.    Denied.




                                       -3-
Case 1:19-cv-00050-KD-N Document 2 Filed 02/06/19 Page 4 of 13       PageID #: 51



       Wherefore clause: SEKO denies 3D is entitled to judgment against SEKO

or that 3D is entitled to damages or any other form of relief and specifically

contests all damages sought by 3D.

                     COUNT IV – DECLARATORY RELIEF

       20.    SEKO incorporates and adopts its answer to all preceding paragraphs

as if set forth fully herein.

       21.    Denied.

       Wherefore clause: SEKO denies 3D is entitled to judgment against SEKO

or that 3D is entitled to damages or any other form of relief and specifically

contests all damages sought by 3D.

                                  GENERAL DENIAL

       Except as expressly admitted in this Answer, SEKO denies all allegations of

3D’s Complaint, denies that 3D is entitled to any relief or recovery whatsoever

from SEKO, and demands strict proof of all allegations and claims.

                                AFFIRMATIVE DEFENSES
       SEKO, pleading in the affirmative and without prejudice to its other

pleadings, states the following additional defenses. By asserting these defenses,

SEKO does not assume any burden of proof not otherwise legally assigned to it.




                                        -4-
Case 1:19-cv-00050-KD-N Document 2 Filed 02/06/19 Page 5 of 13          PageID #: 52



      SEKO reserves the right to rely upon any of the following defenses or any

additional defenses to the claims asserted by 3D, to the extent that such defenses

are supported by information developed through discovery or by evidence at trial.

                       FIRST AFFIRMATIVE DEFENSE

      The Complaint fails to state a claim upon which relief can be granted.

                       SECOND AFFIRMATIVE DEFENSE

      SEKO affirmatively denies that it has breached the Contract as alleged and

demands strict proof thereof.

                        THIRD AFFIRMATIVE DEFENSE

      There is no causal relationship between the injuries allegedly sustained by

3D and SEKO’s conduct.

                       FOURTH AFFIRMATIVE DEFENSE

      SEKO affirmatively avers that it is not estopped from asserting any

conditions precedent, conditions subsequent, exclusions or limitations as

affirmative defenses to 3D’s claims and affirmatively avers it has not waived any

conditions precedent, conditions subsequent, exclusions or limitations as

affirmative defenses to 3D’s claims.

                        FIFTH AFFIRMATIVE DEFENSE

      SEKO affirmatively pleads all conditions precedent, conditions subsequent,

exclusions, and limitations set forth in the Contract in defense to the 3D’s claims.


                                         -5-
Case 1:19-cv-00050-KD-N Document 2 Filed 02/06/19 Page 6 of 13          PageID #: 53



                        SIXTH AFFIRMATIVE DEFENSE

      The acts or omissions of third parties over whom SEKO had no control,

whose acts or omissions SEKO had no reason to anticipate, and for whom SEKO is

not liable, proximately caused or contributed to the damages, injuries, and losses, if

any, sustained by 3D. These acts or omissions of third parties constitute efficient,

intervening causes of 3D’s damages, injuries, and losses, if any, and supersede any

alleged wrongful act or omission on the part of SEKO.

                      SEVENTH AFFIRMATIVE DEFENSE

      SEKO pleads a failure to mitigate damages.

                     EIGHTH AFFIRMATIVE DEFENSE

      All of 3D’s claims may be barred by the applicable statutes of limitations.

                        NINTH AFFIRMATIVE DEFENSE

      With respect to 3D’s demand for punitive damages, SEKO specifically

incorporates by reference all standards of limitations regarding the determination

and enforceability of punitive damages awards including, but not limited to, those

standards of limitation that arose in BMW of North America v. Gore, 517 U.S. 559

(1996), Cooper Industries, Inc. v. Leatherman Tool Group, Inc., 532 U.S. 424

(2001), State Farm Mutual Automobile Ins. Co. v. Campbell, 538 U.S. 408 (2003),

and Philip Morris USA v. Williams, 127 S. Ct. 1057 (2007).




                                         -6-
Case 1:19-cv-00050-KD-N Document 2 Filed 02/06/19 Page 7 of 13          PageID #: 54



                         TENTH AFFIRMATIVE DEFENSE

        3D’s claims are barred by the doctrine of laches due to 3D’s unreasonable

delay in bringing the claims contained in the Complaint.

                      ELEVENTH AFFIRMATIVE DEFENSE

        3D’s claims for punitive damages are barred by § 6-11-27 of the Alabama

Code.

                       TWELFTH AFFIRMATIVE DEFENSE

        SEKO affirmatively pleads the protections afforded it by § 6-11-21 of the

Alabama Code.

                     THIRTEENTH AFFIRMATIVE DEFENSE

        3D failed to allow SEKO a reasonable opportunity to cure any alleged

breach.

                    FOURTEENTH AFFIRMATIVE DEFENSE

        SEKO denies that 3D was injured to the nature and extent claimed and

contests damages.

                      FIFTEENTH AFFIRMATIVE DEFENSE

        3D’s claims are barred by the doctrines of waiver and/or estoppel.

                      SIXTEENTH AFFIRMATIVE DEFENSE

        3D’s claims are barred by the doctrine of unclean hands.




                                         -7-
Case 1:19-cv-00050-KD-N Document 2 Filed 02/06/19 Page 8 of 13       PageID #: 55



                  SEVENTEENTH AFFIRMATIVE DEFENSE

      3D’s claims are barred by the doctrines of accord and satisfaction, payment,

set-off, and recoupment.

                 EIGHTEENTH AFFIRMATIVE DEFENSE

      3D’s claims are barred by consent.

                 NINETEENTH AFFIRMATIVE DEFENSE

      3D’s claims are barred by its failure to comply with the applicable

agreements.

                  TWENTIETH AFFIRMATIVE DEFENSE

      3D’s claims are barred by fraud.

                  TWENTY-FIRST AFFIRMATIVE DEFENSE

      SEKO reserves the right to amend this Answer and assert any additional

defenses and/or additional claims that may be discovered during the course of

discovery.




                                         -8-
Case 1:19-cv-00050-KD-N Document 2 Filed 02/06/19 Page 9 of 13         PageID #: 56



                                 COUNTERCLAIM

                                         Parties

      1.     Counterclaim Plaintiff SEKO is a Delaware limited liability company,

with its principal place of business in Illinois.        SEKO’s members and/or the

members of the limited liability companies that own SEKO are citizens of Illinois,

Kentucky, New York, Georgia, Connecticut, Tennessee, Idaho, Maryland,

Pennsylvania, Ohio, North Carolina, Michigan, New Jersey, Indiana, Nevada,

Florida, Wisconsin, Montana, Virginia, Oregon, Arizona, Rhode Island, California,

Utah, Oklahoma, and England. None of SEKO’s members or the members of the

limited liability companies that own SEKO is a citizen of Alabama.

      2.     Counterclaim Defendant 3D is an Alabama limited liability

corporation doing business within Baldwin County, Alabama. Upon information

and belief, all of 3D’s members are citizens of Alabama.

                               Jurisdiction and Venue

      3.     This Court has original jurisdiction over this matter under 28 U.S.C. §

1332 because the matter in controversy exceeds the sum of $75,000.00, exclusive

of interest and costs, and is between citizens of different states.

      4.     Venue is proper in this Court under 28 U.S.C. § 1391(b)(1) and (b)(2)

because 3D resides in this judicial district and a substantial part of the events

giving rise to this claim occurred in this judicial district.


                                           -9-
Case 1:19-cv-00050-KD-N Document 2 Filed 02/06/19 Page 10 of 13         PageID #: 57



                                       Facts

      5.     SEKO contracted with 3D for 3D to provide certain warehousing,

storage, and last-mile delivery services related to an agreement between SEKO and

AAFES.

      6.     3D represented to SEKO that it delivered certain shipments under the

Contract, providing clean Proof of Delivery to SEKO. As a result, SEKO paid

transportation and delivery fees to 3D. However, 3D did not, in fact, deliver many

of those shipments.

      7.     As a result, SEKO had to pay claims or otherwise cover losses

incurred by SEKO’s clients for missing or delayed shipments.

      8.     3D has also invoiced SEKO for shipments that were not related to

work 3D was performing for SEKO, causing SEKO to incur unnecessary expenses.

      9.     In August of 2017, SEKO terminated its agreement with 3D due to

service failures, consistent issues with integrity of deliveries, and deficiencies in

documentation and account management.

                        Claim No. 1: Breach of Contract

      10.    SEKO reasserts all previous statements in this Counterclaim.

      11.    The Contract, as described above, existed between SEKO and 3D.

      12.    3D breached that Contract when it lost or otherwise failed to deliver

certain shipments for which it was paid.


                                        - 10 -
Case 1:19-cv-00050-KD-N Document 2 Filed 02/06/19 Page 11 of 13      PageID #: 58



      13.   3D also breached the Contract by charging for services that were not

actually performed for SEKO.

      14.   SEKO has suffered damages arising from 3D’s breaches of the

Contract.

                               Claim No. 2: Fraud

      15.   SEKO reasserts all previous statements in this Counterclaim.

      16.   3D repeatedly misrepresented to SEKO that it delivered certain

shipments when, in fact, those shipments were not delivered or were not delivered

on behalf of SEKO.

      17.   SEKO relied on those misrepresentations.

      18.   SEKO has suffered damages as a proximate cause of its reliance on

3D’s fraudulent misrepresentations.

                       Claim No. 3: Unjust Enrichment

      19.   SEKO reasserts all previous statements in this Counterclaim.

      20.   SEKO has made payments to 3D for work that 3D did not actually

perform for SEKO.

      21.   3D therefore holds money that in equity and good conscience belongs

to SEKO.




                                      - 11 -
Case 1:19-cv-00050-KD-N Document 2 Filed 02/06/19 Page 12 of 13       PageID #: 59



                                    Relief Sought

      ACCORDINGLY, SEKO respectfully requests that the Court enter a

judgment in SEKO’s favor and against 3D awarding SEKO the following relief:

      (i)     Compensatory damages,

      (ii)    punitive damages,

      (iii)   pre-judgment interest,

      (iv)    post-judgment interest,

      (v)     attorneys’ fees and costs, and

      (vi)    any other relief that the Court deems proper.




      Respectfully submitted this the 6th day of February, 2019.


                                  /s/ Matthew A. Barley
                                  Alan D. Mathis (ASB-8922-A59M)
                                  Matthew A. Barley (ASB-6178-K15F)
                                  BUTLER SNOW LLP
                                  One Federal Place, Suite 1000
                                  1819 Fifth Avenue North
                                  Birmingham, Alabama 35203
                                  Telephone: (205) 297-2200
                                  Fax: (205) 297-2201
                                  Email:      Alan.Mathis@butlersnow.com
                                  Email:      Matt.Barley@butlersnow.com
                                  Attorneys for SEKO Worldwide, LLC


                          CERTIFICATE OF SERVICE
                                         - 12 -
Case 1:19-cv-00050-KD-N Document 2 Filed 02/06/19 Page 13 of 13          PageID #: 60




      I hereby certify that a true and correct copy of the foregoing has been served
upon all parties to this action by e-file and/or depositing a copy of same in the U.S.
Mail, postage prepaid, addressed as follows:

        Gregory E. Vaughn
        HOUSTON, VAUGHN & ROSENTHAL, LLC
        211 South Cedar Street
        Mobile, Alabama 36602


        Done this the 6th day of February, 2019.




                                                 /s/ Matthew A. Barley
                                                 Of Counsel




45940595.v2




                                        - 13 -
